DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph 0043 of the specification of the present application as originally filed is objected to because the paragraph discloses a “FIG. 2” and no drawing labeled as “FIG. 2” has been filed. Drawings labeled “FIG. 2A” and “FIG. 2B” have been filed but is it not clear which drawing “FIG. 2” is referring to.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because claim requires that the liquid composition comprises an “ionic strength booster” and it is not clear what an “ionic strength booster” is since the specification of the present application does not provide a definition and this is not a standard term used in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (U.S. Patent # 7,883,634) in view of Malik (U.S. Patent # 4,627,931).
	In the case of claim 1, Thompson teaches a method for surface treating a load-bearing member comprising a tension member and a polymer jacket around the tension wherein surface treatment comprised a chemical removal process for removing a surface layer comprised of 
	Thompson does not however, specifically teach that the liquid composition applied to the surface of the jacket comprised a water-soluble organic polymer or organic polyol in the range of at least 50 wt% and a surfactant in the amount of 10 to 20 wt% and wherein the water-soluble polyol/polymer was present in an amount within a solubility limit of the water-soluble polyol/polymer in water. However, the surface treatment of Thompson was to remove a surface layer rich in amide formed from wax which migrated to the surface of the jacket during formation (Abstract, Column 1 Lines 44-51 and Column 4 Line 58 through Column 5 Line 3). Thompson further teaches that the chemical wash was a mixture of water and 2-Butoxyehtnal (Column 5 Lines 14-21), which also goes by the chemical name of ethylene glycol mono-butyl ether.
	Malik teaches a homogenous aqueous solution for cleaning soiled hard surfaces which does not require rinsing and which does not leave any residue after cleaning (Abstract and Column 1 Lines 6-10). The solution of Malik comprised at least 10 wt% of a nonionic surfactant and 0.1 to 50 wt% of water miscible/soluble organic solvent (Column 2 Lines 9-61). The weight percentage values of Malik overlapped with the claimed concentrations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP. Furthermore, Malik teaches that the composition was a liquid solution and not an emulsion or dispersion and therefore the water miscible/soluble organic solvent was within a solubility limit of the miscible/soluble organic solvent in the water.

	Based on the teachings of Malik, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the liquid composition of Malik as the chemical wash of Thompson because the liquid composition of Malik was a known cleaning solution in the art for solid hard surfaces and which did not require rinsing nor left residue after cleaning.
	As for claims 2 and 3, Thompson teaches that the load-bearing member was disposed in a load-bearing/elevator system wherein attached to one end of the load-bearing member was a first load/elevator car and attached to a second end of the load-bearing member was a second load/counterweight and that the jacket was in movable contact with a sheave (Column 1 Lines 8-43).
	As for claim 4, Thompson teaches that the jacket was configured as a belt (Column 3 Lines 39-46).
	As for claims 5-8, Thompson teaches that the jacket comprised a thermoplastic elastomer/polyurethane and additives such as mold releasing agents and lubricants/waxes (Column 1 Lines 44-51 and Column 2 Lines 54-64).
	As for claim 9, as was discussed previously, Malik taught that the surfactant was a nonionic surfactant.
	As for claim 10, Malik teaches that the liquid composition further comprised an ionic strength booster in the form of a water soluble detergent builder (Column 2 Lines 32-34).

	As for claim 15, Malik teaches that the composition was removed by wiping off the applied surface (Column 6 Lines 56-59) and Thompson teaches having rinsed and wiped the surface to remove the chemical wash (Column 5 Lines 16-23).
	In the case of claim 16, as was discussed previously in the rejection of claim 1, Thompson in view of Malik render obvious applying a liquid composition/solution comprising water, a water-soluble polyol/polymer and a surfactant to the surface of a polymer jacket. Thompson further teaches that the jacket was formed by applying a fluid polymer in an extrusion process onto a tension member and solidifying the polymer composition (Column 1 Lines 26-28, Column 4 Lines 21-33 and 63-67).









Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Malik as applied to claim 10 above, and further in view of Colodney et al (U.S. Patent # 4,576,738).
	The teachings of Thompson in view of Malik as they apply to claim 10 have been discussed previously and are incorporated herein. Though Malik teaches that the liquid composition comprised an ionic strength booster Malik does not teach that it was any of those required by claim 11. Malik does teach that the ionic strength booster/detergent builder included alkali metals such as sodium and salts thereof (Column 4 Lines 54-60).

	Based on the teachings of Colodney, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used sodium chloride as the ionic strength booster/detergent builder of Thompson in view of Malik because this was a known alkali metal salt in the art used as a detergent builder.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Malik as applied to claim 1 above, and further in view of Filippini et al (U.S. Patent # 7,176,174).
	The teachings of Thompson in view of Malik as they apply to claim 1 have been discussed previously and are incorporated herein. Neither Thompson nor Malik specifically teach having agitated the applied liquid composition either manually or by machine.
	Filippini teaches a method for removing wax and grease from a substrate surface by applying a liquid composition/solution comprising water, a solvent and a surfactant to the surface of a substrate which included plastic surfaces (Abstract and Column 21 Line 35 through Column 22 Line 3). Filippini further teaches having used manual and machine agitation in the form of brushing and scrapping to agitate the liquid composition on the substrate surface (Column 21 Line 49 through Column 22 Line 19).
	Based on the teachings of Filippini, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied manual and .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Filippini et al.
	As was discussed previously in the rejection of claim 1, Malik teaches a homogenous aqueous solution for cleaning soiled hard surfaces which does not require rinsing and which does not leave any residue after cleaning (Abstract and Column 1 Lines 6-10). The solution of Malik comprised at least 10 wt% of a nonionic surfactant and 0.1 to 50 wt% of water miscible/soluble organic solvent (Column 2 Lines 9-61). The weight percentage values of Malik overlapped with the claimed concentrations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP. Furthermore, Malik teaches that the composition was a liquid solution and not an emulsion or dispersion and therefore the water miscible/soluble organic solvent was within a solubility limit of the miscible/soluble organic solvent in the water.
	Malik further teaches that the water miscible organic solvent includes water soluble polyols such as alkylene glycols or polyalkylene glycols and ethers thereof including ethylene glycol mono-butyl ether (Column 4 Lines 38-53).
	However, Malik does not specifically teach having used the liquid composition to remove wax from a surface of the substrate wherein the wax comprised C24-C60 organic compounds.
	Filippini teaches a method for removing wax from a substrate surface by applying a liquid composition/solution comprising water, a solvent and a surfactant to the surface of a 
	Based on the teachings of Filippini, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the liquid composition of Malik to remove a wax comprised of C24-C60 organic compounds from a surface because Malik teaches a known cleaning composition in the art for cleaning soiled surfaces and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,767,077 (Zhao). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially the same processes to apply a liquid composition to a polymer jacket of a load bearing member and a process to remove wax from a surface.

Conclusion
	Claims 1 through 18 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712